Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
A review of Applicant’s arguments in the Papers filed 2/17/2022 and 11/29/2021 and a review of the instant claims has convinced the examiner that the claims are allowable over the applied prior art of record.
Claims 1-23 are allowed.  All withdrawn claims have been rejoined.
Regarding independent claim 1 and the dependent claims, the prior art fails to teach or suggest a soft and creamy textured lipid-based food filling  comprising: about 30 wt. % to about 45 wt. % of an edible lipid forming a continuous lipid phase; about 0.5 wt. % to about 5 wt. % of a high oil-binding capacity material, the high oil- binding capacity material having an oil-binding capacity of greater than 100%; about 10 wt. % to about 30 wt. % of an amorphous material; less than 30 wt. % sugar, sugar alcohol, or combinations thereof; and a water activity (Aw) of about 0.45 or lower, wherein the filling has a particle size distribution with D50 of about 25 microns or less, and wherein the filling maintains a soft and creamy texture after cooking co extrusion at a die temperature of about 135°C and an extruder pressure of about 70 to 100 bar.
The closest prior art of Vemulapalli et al. (US 2012/0093995) teaches a filling, however, fails to expressly disclose the claimed filling including a high oil-binding capacity material, the high oil- binding capacity material having an oil-binding capacity of greater than 100% and wherein the filling maintains a soft and creamy texture after cooking co extrusion at a die temperature of about 135°C and an extruder pressure of about 70 to 100 bar.
The other references of record do not teach or suggest the combined limitations not taught by Vemulapalli (‘995).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385.  The examiner can normally be reached on M-Th 5:00-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793
February 19, 2022